PER CURIAM.
Jonathan Disston appeals a domestic violence injunction against him in favor of his former live-in girlfriend, Shelbey Hanson. Because there is competent substantial evidence in the record to support the injunction, we affirm. While the evidence was in sharp contrast, the credibility of the witnesses is within the trial court’s exclusive purview. We cannot reweigh the evidence. See Oliva v. Unemployment Ap*613peals Comm’n, 63 So.3d 890, 891 (Fla. 5th DCA 2011).
AFFIRMED.
ORFINGER, C.J., EVANDER, J., and JACOBUS, Senior Judge, concur.